Citation Nr: 0822277	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  04-11 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an effective date earlier than October 1, 
2002, for the grant of a 60 percent rating for post-operative 
coronary artery bypass.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from June 1967 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied an effective date earlier than October 1, 
2002, for the grant of a 60 percent disability rating for the 
service-connected post-operative coronary artery bypass.  In 
November 2006, the Board remanded this matter in order to 
correct a due process deficiency.


FINDING OF FACT

In April 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2008, prior to the promulgation of a decision in the 
appeal, the Board received a signed statement from the 
veteran requesting that his appeal pertaining to an effective 
date earlier than October 1, 2002, for the grant of a 60 
percent rating for post-operative coronary artery bypass be 
withdrawn.  Under 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or by his authorized 
representative.  38 C.F.R. § 20.204.

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is hereby 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


